Citation Nr: 0712039	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-34 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for rectal fissure with hemorrhoids.

2.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder tendonitis. 

3.  Entitlement to an initial compensable rating for 
residuals of left wrist fracture.

4.  Entitlement to an initial compensable rating for right 
ankle tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to 
February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In pertinent part, the RO granted 
service connection for rectal fissure with hemorrhoids and 
awarded an initial 10 percent rating.  The RO also granted an 
initial 10 percent rating for right shoulder tendonitis, and 
noncompensable ratings for left wrist fracture and right 
ankle tendonitis.  All disability ratings were made effective 
from February 20, 2004, one day after the veteran's 
separation from military service. 

The veteran filed a timely appeal of the initial evaluations 
assigned.  Consideration must therefore be given regarding 
whether the case warrants the assignment of separate ratings 
for hypertension for separate periods of time, from February 
27, 1992, to the present, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran seeks initial higher ratings for his service-
connected left wrist, which is noncompensably rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5215; right shoulder, 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203; right ankle, noncompensably rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5271; and, rectal fissures 
with hemorrhoids, rated as 10 percent disabling under 
38 C.F.R. § 4.114, Diagnostic Code 7335.  

In his notice of disagreement, the veteran indicated that his 
left wrist lacked endurance and full coordination and that 
his arthritis restricted him from heavy lifting and constant 
usage.  He was unable to bend his right ankle and he was 
precluded from prolonged standing and constant use.  His 
right shoulder disability was manifested by limited movement 
to shoulder height and an inability to lift heavy weights or 
hold up his right arm.  He also claimed that he had mild 
rectal leakage and that his hemorrhoids prevented prolonged 
sitting.  

The initial VA fee basis examination that was completed in 
December 2003.  In his substantive appeal, he argued that the 
December 2003 physical examination was not thorough in 
determining his initial symptoms.  Inasmuch as 3 years have 
past since the initial examination, the findings on that 
examination are dated and may not properly describe the 
present disabilities.

In this regard, VA has a duty to assist the veteran which 
includes conducting a thorough and contemporaneous medical 
examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, 
the Board finds additional VA examinations as to the 
increased rating issues on appeal are advisable prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for right 
shoulder, right ankle, left wrist or 
hemorrhoids disorders since December 
2003.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

3.  The veteran should be afforded a VA 
orthopedic examination to assess the 
impairment of the right shoulder, right 
ankle, and left wrist.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran should be afforded a VA 
medical examination to assess the 
severity of the service connected 
hemorrhoids.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner is requested to 
indicate whether the hemorrhoids cause 
persistent bleeding with secondary 
anemia, or with fissures; or whether they 
are large or thrombotic, irreducible, 
with excessive redundant tissue, 
evidencing frequent recurrences; or 
whether the hemorrhoids are mild or 
moderate in nature.  The examiner should 
state whether there is any objective 
evidence of sphincter control problems.  
Adequate reasons and bases are to be 
provided in support of any opinion 
rendered. 

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



